Pursuant to Ind.Appellate Rule 65(D),

                                                                FILED
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
                                                              Dec 20 2012, 9:27 am
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.                                                         CLERK
                                                                   of the supreme court,
                                                                   court of appeals and
                                                                          tax court




ATTORNEY FOR APPELLANT:

JOHN ANDREW GOODRIDGE
Evansville, Indiana


                                 IN THE
                       COURT OF APPEALS OF INDIANA

IN RE THE MATTER OF THE                          )
ADOPTION OF A.S.P.,                              )
                                                 )
R.S.P.,                                          )
                                                 )
          Appellant,                             )
                                                 )
                 vs.                             )    No. 82A04-1205-AD-227
                                                 )
J.C.S.,                                          )
                                                 )
          Appellee.                              )


                  APPEAL FROM THE VANDERBURGH SUPERIOR COURT
                         The Honorable Richard G. D’Amour, Judge
                       The Honorable Renee A. Ferguson, Magistrate
                              Cause No. 82D07-1202-AD-18


                                      December 20, 2012


                  MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                         Case Summary

       R.S.P. (“Grandfather”) appeals the trial court’s denial of his motion to intervene in

a proceeding involving the adoption of his grandson, A.S.P. We affirm.

                                               Issue

       Grandfather raises one issue, which we restate as whether the trial court properly

denied his motion to intervene.

                                               Facts

       A.S.P. was born on January 9, 2001. At the time of A.S.P.’s birth, A.S.P.’s

biological mother, C.D.J., (“Mother”) and biological father, J.C.S., (“Father”) were

married. Mother and Father eventually divorced. Father became involved with J.A.S.

(“Stepmother”), and they began living together in 2003. Father and Stepmother had three

children together and married in 2009.

       At some point, Father’s father, Grandfather, filed a petition to establish

grandparent visitation with A.S.P. and his three half-siblings.1              In December 2011,

Mother and Stepmother moved to dismiss Grandfather’s petition for grandparent

visitation and, at some point, sought summary judgment on the matter.

       On February 1, 2012, apparently while the grandparent visitation petition was

pending, Stepmother petitioned to adopt A.S.P. Stepmother’s adoption petition was

supported by Mother’s and Father’s written consents to the adoption.




1
   The appendix only includes certain pleadings from the grandparent visitation action and does not
include a chronological case summary (“CCS”) from that action. Our recitation of the facts is based on
the limited information in the appendix.
                                                  2
        On February 24, 2012, Grandfather moved to intervene in the adoption.

Referencing his petition for grandparent visitation, Grandfather declared that he was a

party of interest in the adoption.             On February 29, 2012, the trial court denied

Grandfather’s motion to intervene. On March 29, 2012, Grandfather filed a motion to

correct error, which was supported by various pleadings and a deposition from the

grandparent visitation action. On April 4, 2012, a hearing was held on the adoption

petition. At the conclusion of the hearing, the trial court granted the adoption petition

and denied Grandfather’s motion to correct error. Grandfather now appeals.

                                                Analysis

        As an initial matter, Father and Stepmother have not filed an appellee’s brief.

Under these circumstances, we will not undertake the burden of developing arguments

for them and apply a less stringent standard of review. See In re Adoption of N.W.R.,

971 N.E.2d 110, 112-13 (Ind. Ct. App. 2012).                   We may reverse the trial court if

Grandfather establishes prima facie error, which is defined as at first sight, on first

appearance, or on the face of it. See id. at 113.

        On appeal, Grandfather argues that the trial court abused its discretion by denying

his motion to intervene.2 “The grant or denial of a petition to intervene is within the

discretion of the trial court.” Herdrich Petroleum Corp. v. Radford, 773 N.E.2d 319, 324

(Ind. Ct. App. 2002), trans. denied. We review a trial court’s decision for an abuse of



2
  Grandfather does not specify whether he is seeking permissive intervention or intervention as of right as
set forth in Indiana Trial Rule 24. In any event, he has not established that the denial of motion to
intervene was an abuse of discretion.


                                                    3
discretion, which occurs when the decision is clearly against the logic and effect of the

facts and circumstances before the court or the reasonable and probable inferences to be

drawn therefrom. Id.

        Grandfather asserts it is undisputed that he had standing to seek grandparent

visitation based on Indiana Code Section 31-17-5-1(a)(3) because A.S.P. was born out of

wedlock.3 Indiana Code Section 31-17-5-1 provides:

                 (a) A child’s grandparent may seek visitation rights if:

                         (1) the child’s parent is deceased;

                         (2) the marriage of the child’s parents has been
                         dissolved in Indiana; or

                         (3) subject to subsection (b), the child was born out of
                         wedlock.

                 (b) A court may not grant visitation rights to a paternal
                 grandparent of a child who is born out of wedlock under
                 subsection (a)(3) if the child’s father has not established
                 paternity in relation to the child.

According to Grandfather, Father and Stepmother had no defense to his attempt to

establish visitation and sought adoption to thwart his visitation by creating an intact

family. Grandfather contends that he “was a party in interest with regard to the adoption

of A.S.P. by the fact that he was asserting his statutory right to visitation with A.S.P.”

Appellant’s Br. p. 6.


3
  In his brief, Grandfather asserts, “[t]here is no factual dispute that A.S.P. was born out of wedlock . . . .”
Appellant’s Br. p. 4. Contrary to this assertion, at the adoption hearing, Father testified that he was
married to Mother at the time of A.S.P.’s birth. See Tr. pp. 6-7. This is consistent with the deposition
testimony given by Father, which Grandfather included in his motion to correct error, that Mother and
Father got married before A.S.P. was born and that they were divorced in 2003. See App. pp. 62-65.


                                                       4
       Even assuming Grandfather is statutorily authorized to seek grandparent visitation,

he cites no authority suggesting that a person seeking grandparent visitation may

intervene in an adoption proceeding. To the contrary, in Krieg v. Glassburn, 419 N.E.2d

1015 (Ind. Ct. App. 1981), superseded by statute on other grounds, maternal grandparents

petitioned to join in an adoption proceeding filed by their grandchildren’s stepmother

with the consent of the children’s father.        The Kriegs argued that they should be

permitted to intervene because of the adverse effect the adoption proceeding would have

on their visitation rights. After examining the statute setting forth who must consent to

an adoption, now codified as Indiana Code Section 31-19-9-1, the Krieg court concluded:

              The consent of noncustodial grandparents, even those with
              visitation rights, is clearly not statutorily required prior to the
              adoption of a grandchild. Further, it is not within our
              province to interpose such a requirement. If greater rights are
              to be accorded noncustodial relatives it is for the legislature,
              not this court, to do so. . . . The Kriegs cannot, therefore,
              “intervene” into this phase of the proceeding.

Krieg, 419 N.E.2d at 1020. The court also held, “‘[i]ntervention’ in this action, however,

even if the Kriegs are granted visitation rights, is precluded by the statutory framework of

adoption proceedings.” Id. at 1019; see also In re Adoption of Z.D., 878 N.E.2d 495, 498

(Ind. Ct. App. 2007) (observing that it “is also well-settled” that noncustodial

grandparents are not entitled to intervene in adoption proceedings); In re Adoption of

I.K.E.W., 724 N.E.2d 245, 249 (Ind. Ct. App. 2000) (“As a threshold consideration,

noncustodial grandparents are not entitled to intervene in adoption proceedings.”).

       Grandfather does not acknowledge, let alone distinguish Krieg, nor does he direct

us to any statute requiring noncustodial grandparents to consent to an adoption or

                                              5
according them right to object to an adoption. In fact, Indiana Code Section 31-19-10-

1(a) provides in part that “only a person entitled to notice of adoption under I.C. 31-19-4

or I.C. 31-19-4.5 may contest an adoption.” Grandfather makes no argument that he was

statutorily entitled to notice of adoption under those chapters. Thus, the mere fact that

Grandfather had previously filed a petition to establish grandparent visitation without

more is insufficient to show that the trial court abused its discretion in denying his motion

to intervene.

                                        Conclusion

       Grandfather has not established prima facie error regarding the trial court’s denial

of his motion to intervene in the adoption proceeding. We affirm.

       Affirmed.

BAKER, J., and RILEY, J., concur.




                                             6